DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0302871 (Gregerson). 
Regarding claim 1:
Gregerson disclose a method for providing collision information, comprising: 
acquiring first position data, via at least one measuring device arranged on a gantry (20) of a medical imaging device, the first position data relating to an outer contour of an object ([0047], via motion tracking device 129);
receiving second position data, relating to at least one of an inner contour of an opening of the gantry and an outer contour of the gantry ([0054]-[0055]); 
receiving movement data, relating to a relative movement between the gantry and the object ([0054]-[0055]); 
calculating the collision information, relating to a collision of the object and the gantry on relative movement between the gantry and the object, based on the first position data acquired, the second position data received and the movement data received [0055]; and 
providing the collision information [0055].
Regarding claim 2:
Gregerson disclose the method of claim 1, wherein the object includes a patient supporting device of the medical imaging device, and wherein at least one section of the patient supporting device is positioned in the opening of the gantry by the relative movement between the gantry and the object (60).
Regarding claim 3:
Gregerson disclose the method of claim 1, wherein the relative movement between the gantry and the object is performed by the gantry being moved relative to a floor of an examination space (Fig. 1, 2, and 6-15).
Regarding claim 4:
Gregerson disclose the method of claim 1, wherein the gantry (20) includes a support frame and a tilting frame, the tilting frame being mounted on the support frame to tilt about a horizontal tilt axis relative to the support frame [0039], wherein the at least one measuring device is mounted on the tilting frame to pivot about a horizontal pivot axis relative to the tilting frame (131), wherein a tilting movement of the tilting frame is performed about the horizontal tilt axis relative to the support frame, and wherein a pivoting movement of the at least one measuring device is performed about the horizontal pivot axis relative to the tilting frame such that the tilting movement of the tilting frame about the horizontal tilt axis and the pivoting movement of the at least one measuring device about the horizontal pivot axis are substantially compensated in relation to an alignment of the at least one measuring device relative to the object (Fig. 1, 2, and 6-15, [0039], [0054]-[0055]).
Regarding claim 5:
Gregerson disclose the method of claim 1, wherein the at least one measuring device is mounted on the gantry to pivot about a vertical pivot axis relative to the gantry, wherein a rotational movement of the gantry is performed about a vertical axis of rotation, and wherein a pivoting movement of the at least one measuring device is performed about the vertical pivot axis relative to the gantry such that the rotational movement of the gantry about the vertical axis of rotation and the pivoting movement of the at least one measuring device about the vertical pivot axis are substantially compensated in relation to an alignment of the at least one measuring device relative to the object (Fig. 1, 2, and 6-15, 131 mounted to gantry 40).
Regarding claim 6:
Gregerson disclose the method of claim 1, wherein the collision information is output via an output unit to be at least one of visible and audible for a user [0055].
Regarding claim 7:
Gregerson disclose the method of claim 1, wherein the relative movement between the gantry and the object occurs along a horizontal direction of movement, which with a horizontal straight line lying in a rotational plane of the gantry, encloses an angle less than 80 degrees (Fig. 1, 2, and 6-15).
Regarding claim 8:
Gregerson disclose the method of claim 1, wherein the first position data is acquired via the at least one measuring device during the relative movement between the gantry and the object, and wherein the collision information is calculated and provided during the relative movement between the gantry and the object. (Fig. 1, 2, and 6-15, [0055]).
Regarding claim 9:
Gregerson disclose the method of claim 1, wherein the relative movement between the gantry and the object is adjusted or ended as a function of the collision information [0055].
Regarding claim 10:
Gregerson disclose a medical imaging device, comprising: 
a gantry (40); 
at least one measuring unit (131), arranged on the gantry, to acquire first position data, the first position data relating to an outer contour of an object (Fig. 1, 2, and 6-15, [0039], [0054]-[0055]); 
a position data-receiving unit to receive second position data, relating to at least one of an inner contour of an opening of the gantry and an outer contour of the gantry (Fig. 1, 2, and 6-15, [0039], [0054]-[0055]); 
a movement data-receiving unit to receive movement data, relating to the relative movement between the gantry and the object (Fig. 1, 2, and 6-15, [0039], [0054]-[0055]); 
a calculating unit to calculate collision information, relating to a collision of the object and the gantry on the relative movement between the gantry and the object, based on the first position data acquired, the second position data received and the movement data received (Fig. 1, 2, and 6-15, [0039], [0054]-[0055]); and 
a provision unit to provide the collision information (Fig. 1, 2, and 6-15, [0039], [0054]-[0055]).
Regarding claim 11:
Gregerson disclose the medical imaging device of claim 10, wherein the object includes a patient supporting device of the medical imaging device (60), and wherein at least one section of the patient supporting device is positioned in the opening of the gantry by the relative movement between the gantry and the object (Fig. 1, 2, and 6-15, [0039], [0054]-[0055]).
Regarding claim 12:
Gregerson disclose the medical imaging device of claim 10, wherein at least one of: the gantry includes a chassis and the relative movement between the gantry and the object is performed by the gantry being moved relative to a floor of an examination space (Fig. 1, 2, and 6-15, [0039], [0054]-[0055]).
Regarding claim 13:
Gregerson disclose the medical imaging device of claim 10, wherein the gantry includes a support frame and a tilting frame [0039], the tilting frame being mounted on the support frame to tilt about a horizontal tilt axis relative to the support frame, wherein the at least one measuring device is mounted on the tilting frame to pivot about a horizontal pivot axis relative to the tilting frame, wherein a tilting movement of the tilting frame relative to the support frame is performable about the horizontal tilt axis, and wherein a pivoting movement of the at least one measuring device is performable about the horizontal pivot axis relative to the tilting frame such that the tilting movement of the tilting frame about the horizontal tilt axis and the pivoting movement of the at least one measuring device about the horizontal pivot axis are substantially compensated in relation to an alignment of the at least one measuring device relative to the object (Fig. 1, 2, and 6-15, [0039], [0054]-[0055]).
Regarding claim 14:
Gregerson disclose the medical imaging device of claim 10, wherein the at least one measuring device (131) is mounted on the gantry to pivot about a vertical pivot axis relative to the gantry, wherein a rotational movement of the gantry is performable about a vertical axis of rotation, and wherein a pivoting movement of the at least one measuring device is performable about the vertical pivot axis relative to the gantry such that the rotational movement of the gantry about the vertical axis of rotation and the pivoting movement of the at least one measuring device about the vertical pivot axis are substantially compensated in relation to an alignment of the at least one measuring device relative to the object (Fig. 1, 2, and 6-15, [0039], [0054]-[0055]).
Regarding claim 15:
Gregerson disclose the medical imaging device of claim 10, wherein the medical imaging device is a computed tomography device or a C-arm X-ray apparatus (Fig. 1, 2, and 6-15, [0039], [0054]-[0055]).
Regarding claim 16:
Gregerson disclose the method of claim 2, wherein the relative movement between the gantry and the object is performed by the gantry being moved relative to a floor of an examination space (Fig. 1, 2, and 6-15, [0039], [0054]-[0055]).
Regarding claim 17:
Gregerson disclose the method of claim 2, wherein the gantry includes a support frame and a tilting frame, the tilting frame being mounted on the support frame to tilt about a horizontal tilt axis relative to the support frame, wherein the at least one measuring device is mounted on the tilting frame to pivot about a horizontal pivot axis relative to the tilting frame, wherein a tilting movement of the tilting frame is performed about the horizontal tilt axis relative to the support frame, and wherein a pivoting movement of the at least one measuring device is performed about the horizontal pivot axis relative to the tilting frame such that the tilting movement of the tilting frame about the horizontal tilt axis and the pivoting movement of the at least one measuring device about the horizontal pivot axis are substantially compensated in relation to an alignment of the at least one measuring device relative to the object (Fig. 1, 2, and 6-15, [0039], [0054]-[0055]).
Regarding claim 18:
Gregerson disclose the method of claim 2, wherein the at least one measuring device is mounted on the gantry to pivot about a vertical pivot axis relative to the gantry, wherein a rotational movement of the gantry is performed about a vertical axis of rotation, and wherein a pivoting movement of the at least one measuring device is performed about the vertical pivot axis relative to the gantry such that the rotational movement of the gantry about the vertical axis of rotation and the pivoting movement of the at least one measuring device about the vertical pivot axis are substantially compensated in relation to an alignment of the at least one measuring device relative to the object (Fig. 1, 2, and 6-15, [0039], [0054]-[0055]).
Regarding claim 19:
Gregerson disclose the method of claim 2, wherein the collision information is output via an output unit to be at least one of visible and audible for a user (Fig. 1, 2, and 6-15, [0039], [0054]-[0055]).
Regarding claim 20:
Gregerson disclose the method of claim 2, wherein the relative movement between the gantry and the object occurs along a horizontal direction of movement, which with a horizontal straight line lying in a rotational plane of the gantry, encloses an angle less than 80 degrees (Fig. 1, 2, and 6-15, [0039], [0054]-[0055]).
Regarding claim 21:
Gregerson disclose the medical imaging device of claim 11, wherein at least one of: the gantry includes a chassis and the relative movement between the gantry and the object is performed by the gantry being moved relative to a floor of an examination space (Fig. 1, 2, and 6-15, [0039], [0054]-[0055]).
Regarding claim 22:
Gregerson disclose the medical imaging device of claim 11, wherein the gantry includes a support frame and a tilting frame, the tilting frame being mounted on the support frame to tilt about a horizontal tilt axis relative to the support frame, wherein the at least one measuring device is mounted on the tilting frame to pivot about a horizontal pivot axis relative to the tilting frame, wherein a tilting movement of the tilting frame relative to the support frame is performable about the horizontal tilt axis, and wherein a pivoting movement of the at least one measuring device is performable about the horizontal pivot axis relative to the tilting frame such that the tilting movement of the tilting frame about the horizontal tilt axis and the pivoting movement of the at least one measuring device about the horizontal pivot axis are substantially compensated in relation to an alignment of the at least one measuring device relative to the object (Fig. 1, 2, and 6-15, [0039], [0054]-[0055]).
Regarding claim 23:
Gregerson disclose the medical imaging device of claim 11, wherein the at least one measuring device is mounted on the gantry to pivot about a vertical pivot axis relative to the gantry, wherein a rotational movement of the gantry is performable about a vertical axis of rotation, and wherein a pivoting movement of the at least one measuring device is performable about the vertical pivot axis relative to the gantry such that the rotational movement of the gantry about the vertical axis of rotation and the pivoting movement of the at least one measuring device about the vertical pivot axis are substantially compensated in relation to an alignment of the at least one measuring device relative to the object (Fig. 1, 2, and 6-15, [0039], [0054]-[0055]).
Regarding claim 24:
Gregerson disclose a medical imaging device, comprising: 
a gantry (40); and 
at least one processor, arranged on the gantry, to acquire first position data, the first position data relating to an outer contour of an object, receive second position data, relating to at least one of an inner contour of an opening of the gantry and an outer contour of the gantry, receive movement data, relating to the relative movement between the gantry and the object, calculate collision information, relating to a collision of the object and the gantry on the relative movement between the gantry and the object, based on the first position data acquired, the second position data received and the movement data received, and provide the collision information (Fig. 1, 2, and 6-15, [0039], [0054]-[0055]).
Regarding claim 25:
Gregerson disclose the medical imaging device of claim 24, wherein the object includes a patient supporting device of the medical imaging device, and wherein at least one section of the patient supporting device is positioned in the opening of the gantry by the relative movement between the gantry and the object (Fig. 1, 2, and 6-15, [0039], [0054]-[0055]).
Regarding claim 26:
Gregerson disclose the medical imaging device of claim 24, wherein at least one of: the gantry includes a chassis and the relative movement between the gantry and the object is performed by the gantry being moved relative to a floor of an examination space (Fig. 1, 2, and 6-15, [0039], [0054]-[0055]).
Regarding claim 27:
Gregerson disclose the medical imaging device of claim 25, wherein at least one of: the gantry includes a chassis and the relative movement between the gantry and the object is performed by the gantry being moved relative to a floor of an examination space (Fig. 1, 2, and 6-15, [0039], [0054]-[0055]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANI FOX whose telephone number is (571)272-3513. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANI FOX/
Primary Examiner
Art Unit 2884



/DANI FOX/               Primary Examiner, Art Unit 2884